      Case 4:20-cv-01716 Document 1 Filed on 05/15/20 in TXSD Page 1 of 8



                                UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

 JUSTIN YOUNG, Individually and for Others          Case No. ___________________
 Similarly Situated,

                  Plaintiffs,
                                                    Jury Trial Demanded
 v.

 ENERGY DRILLING COMPANY,                           FLSA Collective Action

                  Defendant.


                     ORIGINAL COLLECTIVE ACTION COMPLAINT

                                              SUMMARY

       1.      Energy Drilling Company (Energy Drilling) has failed to pay Justin Young (Young),

and other workers like him, overtime as required by the Fair Labor Standards Act (FLSA).

       2.      Energy Drilling paid Young and its other Putative Class Members non-discretionary

bonuses that were not included in their respective rates of pay for purposes of calculating their time-

and-a-half overtime rate. These payments represented compensation that is primarily for the benefit

and convenience of Young and Energy Drilling’s other hourly employees. The FLSA requires this

type of compensation be included in the calculation of Putative Class Members’ regular rates for

overtime purposes. Because the bonus was not included in calculating these workers’ regular rates of

pay, Energy Drilling’s Putative Class Members were not properly compensated at a rate of one-and-

one-half times their regular rates–as defined by the FLSA–for all hours worked in excess of 40 hours

in a single workweek.

       3.      Young brings this collective action to recover unpaid overtime and other damages.

                                    JURISDICTION AND VENUE

       4.      This Court has original subject matter jurisdiction pursuant to 28 U.S.C. § 1331
        Case 4:20-cv-01716 Document 1 Filed on 05/15/20 in TXSD Page 2 of 8



because this action involves a federal question under the FLSA. 29 U.S.C. § 216(b).

        5.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2) because a substantial

portion of the events giving rise to this action occurred in this District.

        6.      Young performed work for Defendant in this district in Baytown, Texas.

                                              THE PARTIES

        7.      Young was an hourly employee of Energy Drilling.

        8.      Young worked for Energy Drilling from approximately September 2017 until August

2019.

        9.      His consent to be a party plaintiff is attached as Exhibit A.

        10.     Young brings this action on behalf of himself and all other similarly situated Putative

Class Members under the collective action provisions of the FLSA. See 29 U.S.C. §216(b). Energy

Drilling subjected the Putative Class to the same FLSA violations as Young, and such a class is

properly defined as:

                All hourly employees who worked for, or on behalf of, Energy
                Drilling in the United States who were paid a bonus in the past
                three (3) years. (“Putative Class Members”).

        11.     The identities of the Putative Class Members can be readily ascertained from Energy

Drilling’s records.

        12.     Energy Drilling is a land drilling contractor headquartered in Mississippi.

        13.     Energy Drilling may be served by serving its registered agent: CT Corporation System,

1999 Bryan St., Ste. 900, Dallas, TX 75201.

                                    COVERAGE UNDER THE FLSA

        14.     At all relevant times, Energy Drilling was an employer within the meaning of the

Section 3(d) of the FLSA, 29 U.S.C. § 203(d).




                                                    2
         Case 4:20-cv-01716 Document 1 Filed on 05/15/20 in TXSD Page 3 of 8



         15.   At all relevant times, Energy Drilling was an enterprise within the meaning of Section

3(r) of the FLSA, 29 U.S.C. § 203(r).

         16.   At all relevant times, Energy Drilling was an enterprise engaged in commerce or in the

production of goods for commerce within the meaning of Section 3(s)(1) of the FLSA, 29 U.S.C. §

203(s)(1), because it had employees engaged in commerce or in the production of goods for

commerce, or employees handling, selling, or otherwise working on goods or materials – such as tools,

cell phones, and personal protective equipment - that have been moved in or produced for commerce.

         17.   At all relevant times, Energy Drilling had an annual gross volume of sales made in

excess of $1,000,000.

         18.   At all relevant times, Young and the Putative Class Members (defined below) were

engaged in commerce or in the production of goods for commerce.

                                            THE FACTS

         19.   Energy Drilling is a land drilling contractor headquartered in Mississippi. Energy

Drilling operates drilling rigs that extract hydrocarbon throughout Louisiana, Texas, Mississippi,

Arkansas, and Alabama.

         20.   Young worked for Energy Drilling from approximately September 2017 until August

2019.

         21.   Young performed work for Energy Drilling at its customer’s job sites throughout

Texas and Louisiana, including in Baytown, Texas; San Antonio, Texas; Lake Charles, Louisiana;

Baton Rouge, Louisiana; and Merryville, Louisiana.

         22.   Young performed work as a driller and tool pusher for Energy Drilling.

         23.   As a driller, Young assisted with the drilling operations at the well site. Mr. Young was

required to attend daily safety meetings, operate heavy machinery, and repair equipment using hand

tools.


                                                  3
       Case 4:20-cv-01716 Document 1 Filed on 05/15/20 in TXSD Page 4 of 8



       24.     Young reported the hours he worked to Energy Drilling on a regular basis.

       25.     Energy Drilling typically scheduled Young and the Putative Class Members to work

for 10- to 12-hour shifts for up to 7 days a week for weeks at a time.

       26.     As a result, Young worked anywhere from 50 to 70 hours in a typical workweek (far

in excess of the overtime threshold of 40 hours).

       27.     Energy Drilling paid Young a $150 daily job bonus.

       28.     However, Energy Drilling did not include Young’s job bonus in his regular rate of pay

for purposes of calculating his time-and-a-half overtime rate.

       29.     Because the job bonus does not fall within any of the applicable exceptions to inclusion

within the regular rate of pay, this payment was a wage that should have been included in Young’s

time-and-a-half overtime rate.

       30.     As such, Young and the Putative Class Members were not properly compensated as

one-and-one-half times her regular rate – as defined by the FLSA – for all overtime worked in excess

of 40 hours in a single workweek.

       31.     Energy Drilling’s failure to pay overtime to these workers was, and is, a willful violation

of the FLSA.

                            FLSA COLLECTIVE ACTION ALLEGATIONS

       32.     Young realleges and incorporates by reference all allegations in preceding paragraphs.

       33.     At all relevant times, Energy Drilling was an enterprise engaged in interstate commerce

and/or the production of goods for commerce, within the meaning of the FLSA.

       34.     Energy Drilling employed Young and the Putative Class Members.

       35.     Energy Drilling’s pay policy denied Young and the Putative Class Members overtime

compensation at the legal overtime rates required by the FLSA.




                                                    4
       Case 4:20-cv-01716 Document 1 Filed on 05/15/20 in TXSD Page 5 of 8



       36.     Specifically, Energy Drilling violated, and is violating, Section 7 of the FLSA by failing

to include the job bonus in the calculation of the regular rate for overtime purposes. 29 U.S.C. §

207(e)(2); 29 C.F.R. § 778.217(d).

       37.     As such, Energy Drilling has failed to properly pay Young and the Putative Class

Members overtime wages at one-and-one-half times their regular rates for all hours worked in excess

of 40 hours per workweek.

       38.     Energy Drilling’s failure to pay Young and the Putative Class Members proper

overtime violated the FLSA.

       39.     Energy Drilling knew, or showed reckless disregard for whether, its conduct violated

the FLSA.

       40.     Young and the Putative Class Members are entitled to recover their unpaid overtime

compensation, an equal amount in liquidated damages, reasonable attorneys’ fees, costs, and expenses

of this action from Energy Drilling.

                                 COLLECTIVE CAUSES OF ACTION

       41.     Young incorporates all previous paragraphs and alleges that the illegal pay practices

Energy Drilling imposed on Young were likewise imposed on the Putative Class Members.

       42.     Numerous individuals were victimized by this pattern, practice, and policy which is in

willful violation of the FLSA.

       43.     Many of these employees have worked with Young and the Putative Class Members

have reported that their hourly regular rate did not include the job bonus for overtime purposes. Even

if their precise job titles may differ, the Putative Class Members are all victims of Energy Drilling’s

unlawful compensation practices and are similarly situated to Young in terms of relevant job duties, pay

provisions, and employment practices.




                                                   5
        Case 4:20-cv-01716 Document 1 Filed on 05/15/20 in TXSD Page 6 of 8



        44.     Young and the Putative Class Members receive the job bonus for their own benefits,

but Energy Drilling does not include these payments in the calculation of regular rates for overtime

purposes.

        45.     The Putative Class Members regularly work or have worked in excess of 40 hours

during a workweek.

        46.     The job bonus does not fall within the few and narrow regular rate exclusions of the

FLSA.

        47.     Energy Drilling’s failure to include the job bonus into the regular rate calculation for

overtime purposes results from generally applicable policies or practices and does not depend on

personal circumstances of the Putative Class Members.

        48.     Energy Drilling’s failure to pay wages and overtime compensation at the rates required

by the FLSA results from generally applicable, systematic policies, and practices which are not

dependent on the personal circumstances of the Putative Class Members.

        49.     The specific job titles or precise job locations of the various Putative Class Members

does not prevent collective treatment.

        50.     A collective action, such as the instant one, is superior to other available means for fair

and efficient adjudication of the lawsuit.

        51.     Although the issue of damages may be somewhat individual in character, there is no

detraction from the common nucleus of liability facts. Therefore, this issue does not preclude

collective action treatment.

                                             JURY DEMAND

        52.     Young demands a trial by jury

                                                PRAYER

        53.     Young prays for relief as follows:


                                                     6
Case 4:20-cv-01716 Document 1 Filed on 05/15/20 in TXSD Page 7 of 8



      a.    An Order designating the Putative Class as a collective action and permitting

            the issuance of a notice pursuant to 29 U.S.C. § 216(b) to all Putative Class

            Members with instructions to permit them to assert timely FLSA claims in this

            action by filing individual Consents to Sue pursuant to 29 U.S.C. § 216(b);

      b.    For an Order pursuant to Section 16(b) of the FLSA finding Energy Drilling

            liable for unpaid back wages due to Young and the Putative Class Members

            for liquidated damages equal in amount to their unpaid compensation;

      c.    For an Order awarding attorneys’ fees, costs and pre- and post-judgment

            interest; and

      d.    For an Order granting such other and further relief as may be necessary and

            appropriate.

                                   Respectfully submitted,

                                   By: /s/ Michael A. Josephson______
                                       Michael A. Josephson
                                       Texas Bar No. 24014780
                                       Fed. Id. 27157
                                       Andrew W. Dunlap
                                       Texas Bar No. 24078444
                                       Federal ID No. 1093163
                                       Carl A. Fitz
                                       Texas Bar No. 24105863
                                       Fed. Id. 3158237
                                       JOSEPHSON DUNLAP LLP
                                       11 Greenway Plaza, Suite 3050
                                       Houston, Texas 77046
                                       713-352-1100 – Telephone
                                       713-352-3300 – Facsimile
                                       mjosephson@mybackwages.com
                                       adunlap@mybackwages.com
                                       cfitz@mybackwages.com

                                       AND




                                      7
Case 4:20-cv-01716 Document 1 Filed on 05/15/20 in TXSD Page 8 of 8



                                 Richard J. (Rex) Burch
                                 Texas Bar No. 24001807
                                 Fed Id. 21615
                                 BRUCKNER BURCH, PLLC
                                 8 Greenway Plaza, Suite 1500
                                 Houston, Texas 77046
                                 713-877-8788 – Telephone
                                 713-877-8065 – Facsimile
                                 rburch@brucknerburch.com

                              ATTORNEYS IN CHARGE FOR PLAINTIFF




                                 8
